department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc intl br2 plr-101526-14 date date internal_revenue_service number release date index number ----------------- ------------------------- --------------- ------------------------------ ty ------- legend taxpayer ----------------- tin ------------------ country a --------- country b --------------- year ------- year ------- year ------- year ------- enrolled_agent ------------- consulting firm ----------------------------------------------- dear ------------ this is in response to a letter received in this office on date submitted on your behalf by your authorized representative requesting permission to elect the provisions of sec_911 of the internal_revenue_code for year and subsequent tax years the ruling contained in this letter is based upon information and representations submitted on behalf of taxpayer by his authorized representative and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling such material is subject_to verification on examination the information submitted in the request is substantially as set forth below plr-101526-14 facts taxpayer is a united_states citizen who resided in and was employed by a company in country a from year until year for year through year taxpayer elected the foreign_earned_income and housing_cost_amount exclusions under sec_911 during preparation of taxpayer’s year return enrolled_agent an enrolled_agent of consulting firm in country a recommended to taxpayer that he revoke his sec_911 elections for year at the time taxpayer expected his employment in country a to continue for the foreseeable future in accordance with enrolled agent’s advice taxpayer revoked his election for year in year taxpayer moved to country b to work for a foreign_affiliate of the country a company country b’s marginal tax_rate for resident individuals is significantly less than country a’s tax_rate ruling requested taxpayer requests permission to reelect the foreign_earned_income and housing_cost_amount exclusions under sec_911 for year and subsequent years law sec_911 permits certain taxpayers to elect to exclude from gross_income their foreign_earned_income and housing cost amounts under sec_1_911-7 the election applies to the taxable_year for which it is made and for all subsequent years unless revoked by the taxpayer sec_1_911-7 prescribes a method by which a taxpayer may revoke an election to exclude foreign_earned_income ie by filing a statement revoking any previously made elections sec_911 provides that once revoked the election may not be made again by the taxpayer until the sixth taxable_year after the year in which the revocation was made unless the commissioner consents to the reelection sec_1_911-7 provides that if an individual revokes an election under sec_1_911-7 and desires to reelect the same exclusion within the next five years the individual must obtain permission by requesting a ruling the service may permit the taxpayer to prospectively reelect the foreign_earned_income_exclusion before the sixth year after considering any facts and circumstances that may be relevant to the determination sec_1_911-7 provides that relevant facts and circumstances may include a period of united_states residence a move from one foreign_country to another foreign_country with differing tax_rates a substantial change in tax laws of the foreign_country of residence or physical presence and a change_of employer plr-101526-14 conclusion based solely on the information and representations set forth above it is held that taxpayer may reelect the sec_911 exclusion for year and subsequent taxable years except as otherwise expressly provided herein no opinion is expressed as to whether taxpayer otherwise satisfies the requirements of sec_911 for excluding foreign_earned_income and housing cost amounts from gross_income furthermore no opinion is expressed or implied concerning the tax consequences of any aspect of any other transaction or item discussed or referenced in this letter this private_letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being faxed to your authorized representative sincerely jeffery g mitchell chief branch office of associate chief_counsel international
